All concur^ (The portion of the order appealed from denies a motion of petitioners to strike out parties respondent, determines circumstances have not changed to render impracticable or impossible a literal compliance with the terms of the act incorporating the Ten Broeck Free Academy as modified under an amendment of its charter, and that no change of the arrangements "between the Academy and the Union Free School District No. 1 of Franklinville be directed.) Present— Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.